Citation Nr: 1127163	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for retropatellar pain in the left knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to September 1996.  

This matter is on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Rather, he most recently reported that he is a full-time student.  Hearing Transcript at 6.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has therefore not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claim may be addressed.

The Veteran's most recent VA physical examination was in December 2008.  However, at his hearing before the Board in March 2011, the Veteran stated that his left knee symptomatology had worsened since the December 2008 VA examination.  See Hearing Transcript (T.) at 8.  He stated that he has experienced episodes of his left knee giving way (T. at 7) with less stability (T. at 8).  He further described greater functional loss as a result of increased pain (T. at 8).   

When a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, he should be afforded a new VA examination of his left knee. 

Also, prior to this examination, it is most appropriate that the evidence of record be updated with the most recent records of treatment.  In this case, at his hearing before the Board, the Veteran stated that he has received treatment at the VA Medical Centers in Salt Lake City, Utah, Minneapolis, Minnesota, as well as White City and Portland, Oregon (T. at 4).  Therefore, the Veteran's most recent records of treatment should be acquired from these facilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from the VA Medical Center (VAMC) in Salt Lake City since March 2009, the VAMC in White City, Oregon since August 2009, the VAMC in Portland, Oregon since March 2008, and any VA treatment record that are available from the VAMC in Minneapolis, Minnesota.  

Any private treatment records relating to the Veteran's left knee disability that has not been associated with the claims file should also be associated with the record after obtaining his authorization.

2. Schedule the Veteran for new VA orthopedic examination to determine the current nature and severity of his left knee disability.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following the examination, the examiner should address the following:

a) Describe all symptoms caused by the service-connected left knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether either knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

b) The examiner should state whether there is any instability/subluxation of the left knee and if so, the severity of such should be described as slight, moderate, or severe.

c) The examiner should also state whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

After completing the above, and any other development deemed necessary, the Veteran's claim for an increased rating should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


